Citation Nr: 0615386	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  03-36 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
September 1984. 

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York (the RO).

Procedural history

In a December 2002 rating decision, service connection was 
denied for hepatitis C.    The veteran filed a timely notice 
of disagreement, and the RO issued a statement of the case 
(SOC) in June 2003.  The veteran perfected his appeal via the 
timely filing of a substantive appeal (VA Form 9) in December 
2003.  

In May 2004, the veteran presented oral testimony at a 
hearing held at the RO before a Decision Review Officer 
(DRO).  A transcript of that hearing has been associated with 
the veteran's VA claims folder.

Issues not on appeal

In the December 2002 rating decision which forms the basis 
for this appeal, service connection was denied for 
temporomandibular joint (TMJ) syndrome and a rating in excess 
of 20 percent for lumbar spondylosis was also denied.  The 
veteran filed a timely notice of disagreement as to those two 
issues, and the June 2003 SOC included those issues.  
However, in his December 2003 VA Form 9, the veteran 
indicated that he was only appealing the issues of 
entitlement to service connection for hepatitis C and TMJ 
syndrome.  An appeal was thus not perfected as to the 
increased rating claim, and it will be discussed no further 
herein.  

In an August 2004 DRO decision, service connection was 
granted for TMJ syndrome and a 20 percent disability 
evaluation was granted effective August 20, 2002.  The 
veteran has not expressed disagreement with the effective 
date or the disability rating.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second Notice of Disagreement must thereafter be 
timely filed to initiate appellate review of "downstream" 
issues such as the compensation level assigned for the 
disability or the effective date of service connection].  In 
fact, in October 2004, the veteran indicated that the August 
2004 decision satisfied his appeal with regard to TMJ 
syndrome.  Those matters are therefore not in appellate 
status.


FINDING OF FACT

The veteran used intravenous illegal drugs during active 
service, and competent medical evidence indicates that his 
hepatitis C is related to such intravenous illegal drug use.


CONCLUSION OF LAW

Hepatitis C was the result of the veteran's abuse of drugs in 
service.  38 U.S.C.A. §§ 105, 1131 (West 2002); 38 C.F.R. 
§ 3.1, 3.301, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
hepatitis C.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by the 
December 2002 rating decision, the June 2003 SOC, and the 
August and December 2004 supplemental statements of the case 
(SSOC's) of the pertinent law and regulations, of the need to 
submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claim.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in letters dated in March 
2002 and February 2003, whereby the veteran was advised of 
the provisions relating to the VCAA, to include advising him 
of what the evidence must show to establish service 
connection for hepatitis C.  Accordingly, the veteran was 
informed of the information and any medical or lay evidence 
not previously provided to VA that is necessary to 
substantiate the claim.  

As for the evidence to be provided by the veteran, he was 
specifically advised in the VCAA letters to inform VA of 
medical evidence pertaining to his disability and to submit 
VA Form(s) 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA), for 
each private or other non-VA doctor and medical care facility 
that treated him for hepatitis C.  

Moreover, in the March 2002 VCAA letter, the veteran was 
informed that VA would provide medical examination or get a 
medical opinion if VA decided that it was necessary to make a 
decision on his claim.  [A VA examination with a medical 
opinion was obtained in July 2004.]

With regard to evidence that VA would attempt to obtain on 
his behalf, the veteran was advised that VA would "make 
reasonable efforts to help you get evidence necessary to 
support your claim" and that VA would "try to help you get 
such things as medical records, employment records, or 
records from other Federal agencies."  See the March 2002 
VCAA letter, page 3.

In the VCAA letters, the RO informed the veteran that he may 
submit any evidence himself that is not of record.  Also, the 
RO advised him that "[i]'s still your responsibility to 
support your claim with appropriate evidence."  See the 
March 2002 VCAA letter, page 3.  This request was unlimited; 
that is, it can reasonably be read to encompass any and all 
evidence in the veteran's possession.  The VCAA letters thus 
complied with the requirement of 38 C.F.R. § 3.159(b)(1) to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim because the 
letters informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board further notes that the VCAA letters requested a 
response within 60 days from the dates of those letters and 
that the letters expressly notified the veteran that he had 
one year to submit the requested information and/or evidence, 
in compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by VA within one year from the date notice is sent].  
One year has elapsed since the mailings of the March 2002 and 
February 2003 VCAA letters.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claim were adjudicated by the RO in December 2002, after 
the March 2002 VCAA letter.  Therefore, the timing of the 
VCAA notice is not at issue with regard to this claim.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Element (1), veteran status, is not at issue here.  Neither 
is element (2), current disability, because there is medical 
evidence that the veteran has his claimed disability.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection.  In other words, any lack of advisement 
as to those two elements is meaningless, because a disability 
rating and effective date were not assigned. 

The veteran's claim for service connection was denied based 
on element (3), relationship of a disability to the veteran's 
service.  As explained above, he has received proper VCAA 
notice as to his obligations, and those of VA, with respect 
to this crucial element.  

Because the Board concludes below that the preponderance of 
the evidence is against the claim for service connection 
(hepatitis C), any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

In short, for reasons expressed above the Board concludes 
that there is no prejudice to the veteran in Board's 
considering these issues on their merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Furthermore, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].    

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  The Board finds that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  

The evidence of record includes service medical records, VA 
medical records, a statement from a VA nurse, and a report of 
a VA examination with a medical opinion.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA. 

The veteran has been accorded appropriate and sufficient 
opportunity to present evidence and argument in support of 
his claim.  He has secured the services of a representative, 
who has provided argument on his behalf.  He requested, and 
was accorded, a personal hearing at the RO in May 2004 before 
a Decision Review Officer, a transcript of which is 
associated with his claims file.  He has not expressed a 
desire to have a personal hearing before a Veterans Law 
Judge.

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2005).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - hepatitis C

In a VA "Fast Letter" issued in June 2004 (Fast Letter 04-
13, June 29, 2004), VA noted that a rating decision had been 
issued that was apparently based a statement incorrectly 
ascribed to a VA physician to the effect that persons who 
were inoculated with a jet injector were at risk of having 
hepatitis C.  The fast letter then identified "key points" 
that included the fact that hepatitis C is spread primarily 
by contact with blood and blood products, with the highest 
prevalence of hepatitis C infection among those with 
repeated, direct percutaneous (through the skin) exposure to 
blood (i.e., intravenous drug users, recipients of blood 
transfusions before screening of the blood supply began in 
1992, and hemophiliacs treated with clotting factor before 
1987).  Another "key point" was the fact that hepatitis C 
can potentially be transmitted with the reuse of needles for 
tattoos, body piercing, and acupuncture.  

The fast letter indicates, in its Conclusion section, that 
the large majority of hepatitis C infections can be accounted 
for by known modes of transmission, primarily transfusion of 
blood products before 1992, and injection drug use.  It also 
noted that transmission of hepatitis C virus with air gun 
injections was "biologically plausible," notwithstanding 
the lack of any scientific evidence so documenting.  
It noted that it was "essential" that the report upon which 
the determination of service connection is made includes a 
full discussion of all modes of transmission, and a rationale 
as to why the examiner believes the air gun was the source of 
the veteran's hepatitis C.

Willful misconduct and abuse of drugs

The law and regulations provide that no compensation shall be 
paid if a disability is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  See 38 
U.S.C.A. §§ 105, 1131 (West 2002); 38 C.F.R. §§ 3.1(n), 
3.301(c) (2005).

Willful misconduct is defined as an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
A mere technical violation of police regulations or 
ordinances will not per se constitute willful misconduct.  38 
C.F.R. § 3.1(n) (2005).

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  See 38 
U.S.C.A. §§ 105, 1131 (West 2002); 38 C.F.R. § 3.1(n), 3.301 
(2005).

VA's General Counsel has confirmed that direct service 
connection for a disability that is a result of a claimant's 
own abuse of alcohol or drugs is precluded for purposes of 
all VA benefits for claims filed after October 31, 1990.  See 
VAOPGCPREC 7-99 (1999), published at 64 Fed. Reg. 52,375 
(June 9, 1999); VAOPGCPREC 2-98 (1998), published at 63 Fed. 
Reg. 31,263 (February 10, 1998).

Analysis

As noted above, the Court in Hickson stipulated that service 
connection required the satisfaction of three specific 
elements.  A review of the evidence shows that Hickson 
element (1), a current disability, is met.  The medical 
evidence demonstrates that the veteran has hepatitis C, with 
references in the medical records pertaining to the presence 
of that disorder dating back to 1991.  

With regard to Hickson element (2), an in-service disease or 
injury, the Board will separately address disease and injury.

A review of the veteran's service medical records fails to 
reveal the presence of either a diagnosis of any form of 
hepatitis, to include hepatitis C, or of any medical problems 
that have later been identified as symptomatic thereof.  

Although the veteran claims that he was monitored for liver 
damage due to concerns about hepatitis, a January 1984 
service medical record reflects that the veteran was 
scheduled for liver function studies due to concerns about 
liver side effects from use of Antabuse.  "Antabuse is a 
drug used in the treatment of alcoholism; it produces a 
sensitivity which results in a highly unpleasant reaction 
when the patient ingests even small amounts of alcohol.  
Physicians' Desk Reference 2695 (50th ed. 1996)."  Daniels 
v. Brown, 9 Vet. App. 348, 349 (1996).

Thus, there is no medical evidence of hepatitis C, or of any 
type of hepatitis, in service.

As for in-service injury, the injury alleged is exposure to 
hepatitis C virus through some mechanism in service.  There 
is competent medical evidence showing exposure to the 
hepatitis C virus.  The veteran, a registered nurse, has 
opined that he was exposed to hepatitis C in service.  
Similarly, a VA registered nurse and the July 2004 VA 
examiner both opined that the veteran was exposure to 
hepatitis C in service.  The mechanism appears to have been 
needle sharing while using intravenous drugs.  Therefore, 
Hickson element (2) is arguably satisfied.  However, the 
Board will have more to say about the exposure mechanism 
below.

There is competent medical evidence relating the current 
diagnosis of hepatitis C to such exposure in active service.  
Accordingly, Hickson element (3), medical nexus, is arguably 
satisfied.

However, even though all three Hickson elements have arguably 
been satisfied, this does not end the Board's inquiry, in 
light of evidence of substance abuse during service.  As was 
noted above, the veteran was treated for alcohol abuse during 
service.  In addition, the record reflects that he received 
treatment for heroin and cocaine abuse while on active duty 
in May 1983.  

The outcome of this appeal thus turns on whether the 
hepatitis C is the result of willful misconduct (i.e. abuse 
of drugs and/or alcohol).  Since the veteran's claim was 
filed well after October 31, 1990 (it was filed in March 
2002), direct service connection is precluded if the 
hepatitis C was the result of abuse of drugs or alcohol.

The veteran, who served as a medical corpsman and is now a 
registered nurse, has attributed his hepatitis C to two 
different types of in-service exposure, a needle stick in 
connection with his duties and intravenous drug use.    

In December 2001, he reported a history of a needle stick in 
1981, as well as his belief that he contracted hepatitis C at 
such time.  The doctor did not indicate an endorsement of the 
veteran's opinion.  

In a January 2003 statement, a VA registered nurse opined 
that it was as likely as not that the veteran was infected 
with the hepatitis C virus during active service.  The nurse 
noted a VA treatment record dated in December 2001 showing a 
history of occupational exposure (needle sticks).  The nurse 
added that hepatitis C may have been inadvertently received 
from multiple pneumatic injections during military service.  
Therefore, it appears that the VA nurse attributed the 
hepatitis C to in-service needle sticks and/or pneumatic 
injections.  

However, the VA nurse's opinion is based on an inaccurate 
factual premise because the VA treatment record she cited 
reflects that the veteran denied a history of intravenous 
drug use.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005) [The Board may reject such a medical opinion because 
other facts present in the record contradict the facts 
provided by the veteran that formed the basis of the 
opinion.]; see also Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  It appears that the veteran's report of his history 
was selective, emphasizing needle sticks (part of his duties 
as a corpsman) and omitting reference to his illicit drug 
use.  

Additionally, the VA nurse did not provide a rationale for 
her opinion as to pneumatic injections, as required by VA 
Fast Letter 04-13, June 29, 2004.  See also Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998) [whether the health 
care professional provides the basis for his/her opinion goes 
to the weight or credibility of the evidence]

While the July 2004 VA examiner noted in-service exposure to 
needle sticks and pneumatic injections, the examiner opined 
that the most likely source of the hepatitis C virus was in-
service intravenous drug use.  The VA examiner indicated that 
the possibility that the route of infection by the hepatitis 
C virus was needle sticks during and following military 
service cannot be unequivocally excluded, but the examiner 
did not indicate that it was likely source.  Furthermore, the 
examiner stated that it was at least as likely as not that 
hepatitis C virus was not acquired due to receiving pneumatic 
injections because such a route of infection was highly 
unlikely.  

Moreover, the veteran himself has more recently attributed 
his hepatitis C to exposure from in-service intravenous drug 
use.  While the veteran testified that he was exposed to 
blood products as part of his duties in service, he has not 
attributed his hepatitis C to such, nor has he presented 
medical evidence relating his hepatitis C to such.  

The Board places the greatest weight of probative value on 
the opinion of the July 2004 VA examiner which indicates, in 
essence, that the most likely method of infection was in 
connection with drug abuse (heroin and cocaine).  That 
opinion was based on review of the veteran's claims file and 
a candid history given by the veteran. The opinion also 
appears to be consistent with the veteran's service medical 
records, which demonstrate a significant history of 
polysubstance abuse, to include a 39 day hospitalization in 
May and June 1983.  Of interest is the following passage from 
the clinical record:

The patient relates a significant drug history from age 
13 to age 21.  The patient's drug usage in order of drug 
of choice is as follows: marijuana, barbiturates, 
amphetamines, hashish, hallucinogens, cocaine, PCP and 
heroin.   

There can be no doubt that the veteran had a significant drug 
problem in service involving, among numerous substances, 
cocaine and heroin.  On the other hand, there is no mention 
in the service medical records of needle sticks, much less a 
contaminated air gun.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) [contemporaneous evidence has greater probative value 
than history as reported by the veteran]; see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact, i.e., the 
lack of evidence is itself evidence].

To the extent that the veteran would have the Board believe 
that his Hepatitis C is the result, not of his drug abuse but 
rather needle sticks or exposure to a contaminated air gun, 
the Board declines to do so.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997) [in evaluating the evidence and 
rendering a decision on the merits, the Board is required to 
assess the credibility, and therefore the probative value, of 
proffered evidence in the context of the record as a whole].  
Based on the record, especially the service medical records 
and the opinion of the July 2004 VA examiner, the Board finds 
that the veteran's hepatitis C is due to exposure to 
hepatitis C from in-service intravenous drug use.

The veteran has also indicated that his in-service 
intravenous drug abuse was limited to very few and isolated 
incidents.  It appears that the veteran, knowingly or not, 
seeks the protection of 38 C.F.R. § 3.301(c) (2005), which 
states that "[t]he isolated and infrequent use of drugs by 
itself will not be considered willful misconduct . . . ."  
The veteran's assertion, however, is contradicted by the 
"significant drug history" described in the May-June 1983 
clinical record, and indeed by the record as a whole.    

In essence, the law and regulations hold that the use of 
illegal intravenous drugs is misconduct and that any disease 
resulting therefrom may not be compensated.  
See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.1, 3.301 
(2005).  For reasons explained above, the Board finds that a 
preponderance of the evidence supports the conclusion that 
the veteran's Hepatitis C is the result of in-service drug 
abuse.  The appeal is accordingly denied.





ORDER

Service connection for hepatitis C is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


